PER CURIAM.
Ottes Rogers appeals his conviction for trafficking in cocaine. We affirm.
First, the trial court properly denied the defendant’s motion to suppress. As found by the trial court, the record supports the police officers’ testimony that the encounter with the defendant was consensual. See Jacobson v. State, 476 So.2d 1282, 1285 (Fla.1985).
Second, the defendant’s claim of selective prosecution was not raised below, and in any event, there is no factual basis in the record to support it.
Third, defendant’s contention regarding the police dispatch tapes is rejected under authority of Arizona v. Youngblood, 488 U.S. 51, 109 S.Ct. 333, 102 L.Ed.2d 281 (1988).
Finally, there was no error in the trial court’s ruling on the scope of cross-examination of one of the arresting officers. See Jones v. State, 580 So.2d 143, 145 (Fla.1991).
Affirmed.